Citation Nr: 0210866	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-14 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease with mitral insufficiency, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1947 to 
March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Buffalo, New York Regional Office (RO) which continued a 30 
percent rating for rheumatic heart disease with mitral 
insufficiency.  The veteran filed a notice of disagreement in 
April 1998, and after issuance of a statement of the case in 
August 1998, perfected an appeal in September 1998.

In December 2000, the file was transferred to the Regional 
Office in Philadelphia.


FINDINGS OF FACT

1. All relevant available evidence necessary for resolution 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would 
affect the outcome as to this issue.

2. Prior to January 4, 2002, rheumatic heart disease with 
mitral insufficiency is manifested by subjective evidence 
of chest pain, shortness of breath, cardiomegaly and an 
ejection fraction of 69 percent;  more than one episode of 
acute congestive heart failure a year; dyspnea, fatigue, 
angina, dizziness or syncope with a workload of 5 METs or 
less; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent are not shown.

3. After January 4, 2002, rheumatic heart disease with mitral 
insufficiency is manifested by shortness of breath, 
cardiomegaly, left ventricular hypertrophy and diastolic 
dysfunction, ejection fraction of 55 %, mild posterior 
wall hypokinesis, with dyspnea at 3 mets.

CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 30 
percent, for rheumatic heart disease, prior to January 4, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Codes 
7099-7005 (as in effect prior to January 12, 1998), as 
amended by 38 C.F.R. § 4.104, Diagnostic Code 7000,7020 
(effective January 12, 1998); 38 C.F.R. Part 4, Diagnostic 
Code 7020 (2001); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 3-2000 (April 10, 2000).

2. The schedular criteria for a 60 percent evaluation for 
rheumatic heart disease with mitral insufficiency, from 
January 4, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic 
Codes 7099-7005 (as in effect prior to January 12, 1998), 
as amended by 38 C.F.R. § 4.104, Diagnostic Code 7000 
(effective January 12, 1998); 38 C.F.R. Part 4, Diagnostic 
Code 7000 (2001); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection is in effect for rheumatic heart disease 
with mitral insufficiency from February 1966, and a 30 
percent evaluation has remained unchanged from December 1993.  
The RO continued the 30 percent rating in an April 1998 
rating action.  The more salient records are discussed below.

On April 1996 chest examination, the examiner noted that 
there was no active parenchymal or pleural process.  The 
heart was noted as unchanged since earlier studies. 
Impression was no active disease in the chest since August 
1995.

May 1996 VA outpatient treatment notes reveal complaints of 
shortness of breath and chest pain with radiation down the 
left arm.  The examiner noted there was reflux due to a 
hiatal hernia, and anxiety.  July 1996 to August 1996 private 
hospital medical records and outpatient treatment notes show 
that the veteran presented with complaints of pains across 
the lower chest and shortness of breath that was effort- 
related and relieved with rest.

The veteran underwent stress thallium SPECT scan.  No defects 
were seen to suggest infarction.  There was no chest pain, 
arrhythmia, hypotension, shortness of breath or ST-T changes 
during testing.  Impression was a suggestion of anterior 
septal wall ischemia, and an otherwise negative thallium 
SPECT scan.  A July 1996 echocardiographic report showed 
calcific changes, thickening aortic valve/mitral valve 
annulus - minor.  The examiner noted concentric hypertrophy 
of the left ventricle with Doppler evidence of decreased 
diastolic compliance, and trace mitral regurgitation.  A July 
1996 radiology report showed slight cardiomegaly not 
significantly changed from 1993.  The examiner noted normal 
pulmonary vasculature and lung parenchyma.

VA outpatient progress notes submitted from February 1996 to 
September 1997 reveal treatment for unrelated conditions, and 
show that in February 1997, the veteran reported shortness of 
breath.  On examination, it was noted that the veteran's Echo 
was compatible with that of a 76 year old gentleman who has 
prominent A waves in mitral inflow profile.  Blood pressure 
was 140/64, and the examiner noted that the veteran refused 
to use nitro-patch.  July 1997 VA outpatient progress notes 
show that Dipyridamole stress test was positive.  Blood 
pressure was 190/90, and the veteran was noted as obese.  An 
impression was noted of a false positive test because of 
obesity with diaphragmatic masking of the left ventricle, 
hypertension, and left ventricular hypertrophy.  

On November 1997 VA compensation and pension examination, the 
veteran complained of dyspnea on exertion.  He complained of 
orthopnea, and that he uses two pillows at night because he 
is unable to breathe when lying flat.  He complained of 
occasional swelling of the feet.  On physical examination, 
the apex was percussed to be outside the nipple line.  Blood 
pressure was 124/60 and 126/60.  There was no high blood 
pressure.  A rare PVC was noted, but sinus rhythm was normal.  
As to murmurs, there was a systolic 1, right and left of the 
sternum at the third and fourth interspace and also at the 
apex, and an S3.  The chest was noted as absolutely clear, 
with no edema or indication of congestive heart failure.

Chest x-rays revealed cardiomegaly with a cardiothoracic 
ratio measuring 20 cm: 35 cm.  There was arteriosclerosis 
involving the thoracic aorta.  Pulmonary emphysema and 
pulmonary fibrosis were noted most marked in the lower lobes, 
more on the left than on the right.  The examiner opined that 
there was no change from the previous January 1995 radiology 
examination.  Diagnosis was arteriosclerotic heart disease, 
dyspnea and tiredness.  The veteran was noted as appearing 
confused.  In an Addendum, the examiner noted that there was 
no history of rheumatic heart disease, and no hypertension, 
and that the veteran's complaints were caused by age-related 
cardiac decompensation.

December 1997 VA Holter testing showed normal sinus rhythm 
with rare ventricular and supraventricular ectopy including 2 
non-sustained runs of SVT at 3 beats each.  There were no 
bradyarrhythmias or AV conduction disorders, and no ST 
depression. 

December 1997 echocardiogram showed the aortic valve opening 
and closing normally with no evidence of bicuspid valve.  
Mitral/tricuspid leaflet mobility was normal.  Aortic root 
diameter was within normal limits, with calcification of the 
aorta.  No evidence of LV diastolic dysfunction was noted. 
All other measurements were negative or within normal limits.  
The examiner concluded there was evidence of early systolic 
mitral valve prolapse with minimal regurgitation; left 
ventricular systolic and diastolic size and function appeared 
satisfactory at ejection fraction of 69 percent with no 
resting wall motion abnormalities; there was mild left atrial 
enlargement, with evidence of a small loculated pericardial 
effusion versus pericardial fat, and sclerosis of the aorta. 

In his September 1998 VA form 9, substantive appeal, the 
veteran stated that he was taking care of his gravely ill 
wife, tired very easily, and needed extended periods of rest.  
He claimed exacerbation of his weak heart.  He submitted 
various private and VA medical records and outpatient 
treatment notes for 1998 and 1999, mostly showing treatment 
for unrelated conditions.  Among these were March 1999 VA x-
rays of the chest which revealed a slightly prominent heart, 
and cardiomegaly.

In March 2000, the Board remanded the case for further 
development and medical examination specific to the 
requirements of the newly revised criteria for rating of 
cardiovascular disorders.

July 2001 outpatient treatment note revealed 1+ bilateral 
pre-tibial edema.  The veteran was noted as being on 
Furosemide and Potassium.  In August 2001, the examiner noted 
no chest discomfort, murmurs, rubs or gallops, with clear 
lungs and no pedal edema.  Hypertension was controlled.  

January 2002 private hospital emergency admission treatment 
notes show admission with complaints of general weakness, 
multiple falls, and anorexia.  On cardiac examination, 
regular rate and rhythm was noted, with occasional premature 
beats, with systolic murmur at the aortic area radiating to 
the carotids.  The electrocardiogram was noted as somewhat 
irregular, with regular sinus rhythm with occasional 
premature beats.  No chest pain was noted at admission, or 
during the hospital stay.  The examiner referenced a January 
2001 echocardiogram which displayed no significant 
abnormalities, an ejection fraction of 50 - 55% , a normal 
right heart; and adenosine thallium study showing no 
significant ischemic abnormalities.

The veteran received three chest x-rays in January 2002.  One 
examiner noted the heart to be at the upper limits of normal 
in size.  A second chest x-ray noted the heart as enlarged, 
with an impression of cardiomegaly.  A later January 2002 
chest x-ray showed suspected worsening pulmonary edema, which 
the examiner noted was most likely due to heart failure.
Echocardiograph impressions were that the aorta was slightly 
sclerotic and mobile.  Left ventricle ejection fraction was 
55% with mild mitral insufficiency, and the left atrium at 
the upper limits of normal, with a normal right heart, and 
mild pulmonary hypertension.  Diastolic dysfunction was newly 
noted, with left ventricular hypertrophy.

On discharge summary, the examiner noted that chest x-rays 
showed persistent cardiomegaly and interstitial edema.  The 
discharge assessment indicated admission with severe 
hypokalemia and hypovolemia associated with diuretic use.  
Associated myocardial ischemia with diastolic dysfunction but 
no localized infarct.

The veteran underwent VA examination in March 2002, with 
review of the C-file by the examiner.  The examiner noted 
that all chest x-rays and electrocardiograms of record, were 
normal.  The examiner referenced treadmill testing in 1994 
which showed that the veteran could do 3 mets of exercise 
before stopping due to dyspnea.  Recent hospitalization for 
chest pain was noted, with negative electrocardiogram and 
enzymes, which the examiner stated did not relate to 
rheumatic heart disease.  

On examination, the examiner noted dyspnea at about 3 mets of 
exercise, with the veteran able to walk down the hall, but 
going up stairs caused shortness of breath.  The examiner 
reported there was no definite enlargement of the heart, and 
no evidence of congestive heart failure on chest x-rays.  The 
veteran had no systolic or diastolic heart murmur, and no EKG 
changes.  The examiner stated there was no identifiable 
valvular lesion on recent echocardiogram, and no evidence of 
valvular heart disease.


Analysis

Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The veteran has been provided with 
several VA examinations to determine the nature and extent of 
his disability.  He has been provided with a statement of the 
case and supplemental statement(s) of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notifies him of the evidence 
needed to prevail on the claim.  In a February 2002 VCAA 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  There is no identified evidence that 
has not been accounted for, and the veteran has been given 
the opportunity to present written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the veteran 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). The 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Ratings Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes ("DC") 
identify the various disabilities. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, 38 U.S.C.A. § 5107(b).  

Service connection is currently in effect for rheumatic heart 
disease with mitral insufficiency, rated 30 percent disabling 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7000 (1993).  During the pendency of this claim, VA published 
new regulations for rating disabilities of the cardiovascular 
system.  See 62 Fed. Reg. 65207-65224 (1997).

Prior to January 12, 1998, VA regulations evaluated rheumatic 
heart disease as 100 percent disabling when there was active 
disease and with ascertainable cardiac manifestation, for a 
period of 6 months.  A 100 percent rating was assigned for 
inactive rheumatic heart disease with definite enlargement of 
the heart confirmed by roentgenogram and clinically; dyspnea 
on slight exertion; rales, pretibial pitting at end of the 
day or other definite signs of beginning congestive failure; 
more than sedentary employment is precluded.  A 60 percent 
rating is assigned when the heart is definitely enlarged; 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor is precluded.  A 30 percent rating is 
assigned from termination of an established service episode 
of rheumatic fever, or its subsequent recurrence, with 
cardiac manifestations, during the episode or recurrence, for 
3 years, or diastolic murmurs with characteristic  EKG 
manifestations or definitely enlarged heart.  38 C.F.R. § 
4.104, Diagnostic Code 7000 (1997).

Under the revised criteria for Diagnostic Code 7000-7020, a 
10 percent rating is warranted where a workload of greater 
than seven METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  A 30 percent rating is 
warranted where a workload of greater than five METs but not 
greater than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted where there has been more than 
one episode of congestive heart failure in the past year; 
where a workload of greater than three METs but not greater 
than five METs results in dyspnea, fatigue, angina, dizziness 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure; 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent. 38 C.F.R. § 4.104.  

The regulatory revisions incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  See 38 C.F.R. § 4.104, Note 2.

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id. 

Applying the above, the Board has considered the evidence of 
record under both old and revised regulations, and finds that 
the newly revised regulations are more favorable to the 
veteran's claim.

Consideration prior to January 12, 1998 essentially shows no 
evidence warranting a rating greater than 30 percent.  There 
was no definite enlargement of the heart, severe dyspnea on 
exertion, elevation of systolic blood pressure, or 
arrhythmias that would favor a higher 60 percent rating under 
the old criteria.   

Consideration for the period after January 12, 1998 shows 
that VA outpatient treatment notes submitted from 1998 
through January 2002, show no significant changes in cardiac 
status.  Although an outpatient treatment note showed 1+ pre-
tibial edema in July 2001, yet in August 2001, no chest 
discomfort was noted, and no edema, and no other cardiac 
symptoms were noted until January 2002.

In January 2002, on private hospital emergency admission, 
definite heart enlargement, elevation of systolic pressure, 
or arrhythmias are not shown.  However, the examiner noted an 
ejection fraction of 55 percent, mild posterior wall 
hypokinesis, diastolic dysfunction with LV hypertrophy, and 
pulmonary edema noted as most likely due to heart failure.  

In March 2002 VA examination, the examiner noted dyspnea at 3 
mets of exercise, but opined that the dyspnea at 3 mets was 
not due to heart disease.  However, the cardiac changes noted 
in January 2002 private hospital treatment notes are 
supported by echocardiogram and several chest x-rays of 
record.  The Board finds these findings are entitled to 
greater weight, since no such testing is of record for the 
March 2002 VA examination.  The overall evidence shows that 
the veteran's heart disability has deteriorated, and the 
Board finds that his cardiac status is more appropriately 
reflected by a 60 percent rating under the revised 
regulations, as of January 4, 2002.  A higher evaluation of 
100 percent is not warranted since the evidence is absent 
findings of chronic congestive heart failure, LV dysfunction 
with an ejection fraction of less than 30 percent, or other 
severe findings as required under the regulations.  

The preponderance of the evidence is against an increased 
rating prior to January 12, 1998, under the old regulations, 
and is in favor of an increase after January 4, 2002, under 
the revised regulations.  As the preponderance of the 
evidence favors an increased rating for the veteran's 
rheumatic heart disease, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).



ORDER

An evaluation greater than 30 percent, prior to January 4, 
2002, for service-connected rheumatic heart disease, is 
denied.

An increased evaluation of 60 percent, effective from January 
4, 2002, for service-connected rheumatic heart disease, is 
granted subject to the regulations governing the payment of 
VA monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

